   Case 9:16-tp-80027-KAM Document 4 Entered on FLSD Docket 04/19/2019 Page 1 of 1


 PROB 35                                                                                                        SD/FLPACTSNo.1190021
(SDFLRev.3/18)
                                     Reportand OrderTerm inating Supervised Release
                                            Priorto OriginalExpiration Date


                                 U NITED STATES D ISTRICT C OURT
                                                       FOR THE

                                          SOUTHERN DISTRICT OF FLORIDA


                 UNITED STATES OF AM ERICA

                                V.                               D ocketNo. 9:l6-TP-80027-KAM
                       JuliusC.Bem ard




           OnNovember2,2015,theabovenamed commencedsupervisedreleaseforaperiod offive(5)years. '
                                                                                               Fhesupervised
releaseehascompliedwiththerulesand regulationsofsupervised releaseand isnolongerin needofsupervision.ltisaccordingly

recommendedthatthesupervised releaseebedischarged from supervision.

                                                                  Respectfully submitted,



                                                                                         Danielle Caron
                                                                                      U.
                                                                                       S.ProbationO' cer




                                                  ORDER OF COURT

       ThisCausecamebeforethe Courtto tenninatesupervised release,theCourthasconsideredthemotion,theresponses,the

recordandtherelevantfactors,pursuantto l8USC j3553($. ItisORDERED andADJUDGED thatsaid motiontoterminate
supervisedrelease/probationisGRANTED asitiswarrantedbytheconductandintheinterestofjustice.

                            .
           D
            atedthis    /#-'y . dayof               An,
                                                      <ku                       ,20 /F
                                                                                     9              .

                                                                            r       KennethA. M arra       ''--''''''-''----''''
                                                                                United statesDistrictJudge
